per curiam:
On August 24, 1965, Notary Norman A. Pardo filed a petition in this Court in which he admitted that on July 22, 1965, affidavit-No: 4018 was executed before him as notary, by means of' which' he' authenticated the signatures of Pablo J.-Velez. Castro- and Carlos A. Flores in *380a deed of transfer of license of a motor vehicle without Pablo J. Vélez Castro having appeared to sign said document before him, but that another person unknown to the notary signed for said Vélez Castro, pretending to be the latter. In his petition the notary requested that the Court order, if it deemed it necessary, an investigation of the facts or impose on him the punishment it deemed proper.
On August 27,1965, Ángel Luis Flores Arzuaga addressed a letter to the Chief Justice complaining that Notary Norman A. Pardo had authorized, as notary, the authentication of his signature in a private lease contract without said Flores Arzuaga having signed said contract before said notary.
We ordered an investigation which the Solicitor Generál carried out and rendered a report on the facts aforestated.
After having examined the investigation and the Solicitor General’s report, the Court holds that Flores Arzuaga signed the lease contract before Notary Norman A. Pardo and, accordingly, orders the dismissal of the complaint of said Flores Arzuaga.
Since as a result of the action of Notary Norman A. Pardo in authorizing affidavit No. 4018, no rights were impaired, but said action being a violation of the provisions of the law, and in view of the case of In re Aponte, 79 P.R.R. 3 (1956), Notary Norman A. Pardo will be suspended from the practice of his notarial profession for the term of one month.